BUDGE, C. J. —
Appellant was prosecuted by information charging possession of intoxicating liquor as follows:
“That the said John McMahon on the twenty-first day of February, 1922, at Horse Island, in the County of Power, State of Idaho, did then and there have in his possession intoxicating liquor commonly known as whiskey all of which is contrary to the form, force and effect of the statutes in *739such case in said State made and provided and against the peace and dignity of the State of Idaho.”
A verdict of guilty was rendered and judgment entered thereon sentencing appellant to thirty days in the Power county jail and the payment of a fine of $250, from which judgment this appeal is prosecuted.
From the record it appears that on the twenty-first day of February, 1922, the sheriff of Power county stopped appellant near Horse Island, in Power county, and found in his possession a fruit jar and a small vial containing whiskey. The fruit jar and its contents were destroyed by appellant at the time of his arrest by throwing it against the running-board of the automobile in which he was riding.
There are numerous assignments of error and we will notice only such as we deem material.
It is first insisted that the information does not state facts sufficient to constitute a public offense, and that the court erred in refusing to sustain appellant’s objection to the introduction of evidence. No demurrer was filed to the information, counsel seeking to urge his objections thereto upon the introduction of evidence. The section of the statute under which this prosecution was had is as follows:
“Sec. 2628. It shall be unlawful for any person, firm, company, corporation or agent to have in his or its possession any intoxicating liquors of any kind for any use or purpose except the same shall have been obtained and is so possessed under a permit authorized by this article.”
It is the contention of appellant that since the information does not charge that he knowingly, unlawfully or intentionally had in his possession intoxicating liquor the essential elements of the offense were not charged. It will be observed from a reading of the statute that the words “knowingly, intentionally or unlawfully” are not included as necessary elements to be charged in the information. The information is substantially in the words of the statute, and is therefore sufficient. (People v. Butter, 1 Ida. 231; United States v. Mays, 1 Ida. 763; State v. Ellington, 4 Ida. 529, 43 Pac. 60; State v. Ratbone, 8 Ida. 161, 67 Pac. 186; State v. *740Brill, 21 Ida. 269, 121 Pac. 79; State v. O’Neil, 24 Ida. 582, 135 Pac. 60; State v. Lundhigk, 30 Ida. 365, 164 Pac. 690.)
It is further contended that the court erred in drawing a jury from the city of American Falls, Power county, and not from the body of the county at large. There is nothing in the record to show that the jury were so drawn, and in the absence .of such a showing the presumption is that the jury was regularly drawn as provided by law.
There is no merit in appellant’s contention that the court erred in refusing to grant a continuance upon the ground of the refusal of the court to grant an inspection of the jury list. The record discloses that a list of jurors was furnished and time given to inspect the same. The matter of granting or refusing to grant a motion for a continuance rests in the sound discretion of the trial court. There is no such abuse of discretion disclosed by the record in this case as would warrant a reversal of the judgment upon this ground. Particularly is this true in view of the fact that while, under the provisions of C. S., sec. 8926, appellant was entitled to six peremptory challenges, an examination of the record discloses that he exercised but three, leaving the only inference to be drawn that the jury was entirely satisfactory.
We have examined the evidence under the assignment that the evidence is insufficient to sustain the verdict of the jury and have reached the conclusion that there is sufficient competent evidence' to sustain the verdict of the jury and the judgment thereon.
The judgment should be sustained and it is so ordered.
McCarthy and Dunn, JJ., concur.